        Case 1:21-cv-04179-JGK Document 17 Filed 09/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINA SIMEONIDIS,
                    Plaintiff,                 21 Civ. 4179 (JGK)

          - against -                          AMENDED ORDER

KYLE LONG ET AL .,
                      Defendants.


JOHN G. KOELTL , District Judge:

     The parties are directed to submit a Rule 26 ( f ) report by

September 23, 2021.


SO ORDERED .
Dated :   New York, New York
          September 9 , 2021



                                       United States District Judge
